DETAILED ACTION
Reasons for Allowance
Claim 15-16, 18-20, 22-31 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 15, the prior art of record fails to disclose or render obvious the claim including, “…multiple input multiple output (MIMO) antenna array…a first radiating member and a second radiating member that are disposed on two planes orthogonal with respect to each other…the first radiating member and the second radiating member are configured to be placed on two respective orthogonal surfaces of a supporting member of the electronic device…a third radiating member and a fourth radiating member that are disposed on two planes orthogonal with respect to each other…the third radiating member and the fourth radiating member are configured to be placed on the two respective orthogonal surfaces of the supporting member…the first antenna has a physical configuration different from that of the second antenna…the first antenna and second antenna are configured to operate in an identical frequency range…the plurality of antenna pairs are arranged symmetrically both with respect to a longitudinal central axis and a latitudinal central axis of a housing of the electronic device.…”. 
The antenna arrangement and configuration provides a unique antenna structure and configuration for sending and receiving signals for a MIMO antenna array not realized by the prior art of record.
For example, Zhai (US 20160141767 A1) does not teach the unique claimed arrangement and configuration of the antenna array of the instant invention including each antenna pair having radiating members placed on two respective orthogonal surface of a supporting member of the device and does not teach each antenna has 
For example, Chen (US 20150116153 A1) does not teach the unique claimed arrangement and configuration of the antenna array of the instant invention including first and second antennas having orthogonal radiating members and placed on orthogonal surface of a supporting member nor first and second antennas operating at identical frequency ranges. There is no reason or suggestion in the prior art references of record for one of ordinary skill in the art to modify Chen to include the above features.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 20160301145 A1) teaches MIMO antenna arrays having various antenna types around corners of the substrate/housing with isolators for isolating the antennas.
Dependent claim 16, 18-20, 22-31 is allowable based on its dependence on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845